
	

113 HR 226 IH: Support Assault Firearms Elimination and Reduction for our Streets Act
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 226
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Ms. DeLauro (for
			 herself and Mr. Grijalva) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against tax for surrendering to authorities certain assault
		  weapons.
	
	
		1.Short titleThis Act may be cited as the
			 Support Assault Firearms Elimination
			 and Reduction for our Streets Act.
		2.Assault weapon
			 turn-in credit
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting before section 26 the following new section:
				
					25E.Assault weapon
				turn-in credit
						(a)Allowance of
				credit
							(1)In
				generalIn the case of an individual who surrenders a specified
				assault weapon to the United States or a State or local government (or
				political subdivision thereof) as part of a Federal, State, or local public
				safety program to reduce the number of privately owned weapons, on the election
				of the taxpayer there shall be allowed as a credit against the tax imposed by
				this chapter an amount equal to $2,000.
							(2)Year credit
				allowedThe amount of the credit under paragraph (1) shall be
				allowed 1/2 for the taxable year during which the assault
				weapon was so surrendered and 1/2 in the next taxable
				year.
							(b)Special
				rules
							(1)Weapon must be
				lawfully possessedNo credit
				shall be allowed under subsection (a) with respect to any specified assault
				weapon not lawfully possessed by the taxpayer at the time the weapon is
				surrendered.
							(2)Substantiation
				requirementNo credit shall be allowed under subsection (a) for
				the surrender of any specified assault weapon unless the taxpayer substantiates
				the surrender by a contemporaneous written acknowledgment of the surrender by
				the Federal, State, or local governmental entity to which the weapon is
				surrendered.
							(3)Denial of double
				benefitThe taxpayer may elect the application of this section
				with respect to only 1 weapon, and if such election is made for any taxable
				year, no deduction shall be allowed under any other provision of this chapter
				with respect to the surrender or contribution of the specified assault
				weapon.
							(c)Assault
				weaponFor purposes of this
				section—
							(1)In
				generalThe term specified assault weapon means any
				of the following:
								(A)The following
				rifles or copies or duplicates thereof:
									(i)AK, AKM, AKS,
				AK–47, AK–74, ARM, MAK90, Misr, NHM 90, NHM 91, SA 85, SA 93, VEPR,
									(ii)AR–10,
									(iii)AR–15,
				Bushmaster XM15, Armalite M15, or Olympic Arms PCR,
									(iv)AR70,
									(v)Calico
				Liberty,
									(vi)Dragunov SVD
				Sniper Rifle or Dragunov SVU,
									(vii)Fabrique
				National FN/FAL, FN/LAR, or FNC,
									(viii)Hi-Point
				Carbine,
									(ix)HK–91, HK–93,
				HK–94, or HK–PSG–1,
									(x)Kel-Tec Sub
				Rifle,
									(xi)M1
				Carbine,
									(xii)Saiga,
									(xiii)SAR–8,
				SAR–4800,
									(xiv)SKS with
				detachable magazine,
									(xv)SLG 95,
									(xvi)SLR 95 or
				96,
									(xvii)Steyr
				AUG,
									(xviii)Sturm, Ruger
				Mini–14,
									(xix)Tavor,
									(xx)Thompson 1927,
				Thompson M1, or Thompson 1927 Commando, or
									(xxi)Uzi, Galil and
				Uzi Sporter, Galil Sporter, or Galil Sniper Rifle (Galatz).
									(B)The following
				pistols or copies or duplicates thereof:
									(i)Calico
				M–110,
									(ii)MAC–10, MAC–11,
				or MPA3,
									(iii)Olympic Arms
				OA,
									(iv)TEC–9, TEC–DC9,
				TEC–22 Scorpion, or AB–10, or
									(v)Uzi.
									(C)The following
				shotguns or copies or duplicates thereof:
									(i)Armscor 30
				BG,
									(ii)SPAS 12 or LAW
				12,
									(iii)Striker 12,
				or
									(iv)Streetsweeper.
									(D)A semiautomatic
				rifle that has an ability to accept a detachable magazine, and that has—
									(i)a
				folding or telescoping stock,
									(ii)a
				threaded barrel,
									(iii)a pistol
				grip,
									(iv)a
				forward grip, or
									(v)a
				barrel shroud.
									(E)(i)Except as provided in
				clause (ii), a semiautomatic rifle that has a fixed magazine with the capacity
				to accept more than 10 rounds.
									(ii)Clause (i) shall not apply to an
				attached tubular device designed to accept, and capable of operating only with,
				.22 caliber rimfire ammunition.
									(F)A semiautomatic
				pistol that has the ability to accept a detachable magazine, and has—
									(i)a
				second pistol grip,
									(ii)a
				threaded barrel,
									(iii)a barrel shroud,
				or
									(iv)the capacity to
				accept a detachable magazine at a location outside of the pistol grip.
									(G)A semiautomatic
				pistol with a fixed magazine that has the capacity to accept more than 10
				rounds.
								(H)A semiautomatic
				shotgun that has—
									(i)a
				folding or telescoping stock,
									(ii)a
				pistol grip,
									(iii)the ability to
				accept a detachable magazine, or
									(iv)a
				fixed magazine capacity of more than 5 rounds.
									(I)A shotgun with a
				revolving cylinder.
								(J)A frame or
				receiver that is identical to, or based substantially on the frame or receiver
				of, a firearm described in any of subparagraphs (A) through (I) or (L).
								(K)A conversion
				kit.
								(L)A semiautomatic
				rifle or shotgun originally designed for military or law enforcement use, or a
				firearm based on the design of such a firearm, that is not particularly
				suitable for sporting purposes, as determined by the Attorney General. In
				making the determination, there shall be a rebuttable presumption that a
				firearm procured for use by the United States military or any Federal law
				enforcement agency is not particularly suitable for sporting purposes, and a
				firearm shall not be determined to be particularly suitable for sporting
				purposes solely because the firearm is suitable for use in a sporting
				event.
								(2)Related
				definitions
								(A)Barrel
				shroudThe term barrel shroud means a shroud that is
				attached to, or partially or completely encircles, the barrel of a firearm so
				that the shroud protects the user of the firearm from heat generated by the
				barrel, but does not include a slide that encloses the barrel, and does not
				include an extension of the stock along the bottom of the barrel which does not
				encircle or substantially encircle the barrel.
								(B)Conversion
				kitThe term conversion kit means any part or
				combination of parts designed and intended for use in converting a firearm into
				a semiautomatic assault weapon, and any combination of parts from which a
				semiautomatic assault weapon can be assembled if the parts are in the
				possession or under the control of a person.
								(C)Detachable
				magazineThe term detachable magazine means an
				ammunition feeding device that can readily be inserted into a firearm.
								(D)Fixed
				magazineThe term fixed magazine means an ammunition
				feeding device contained in, or permanently attached to, a firearm.
								(E)Folding or
				telescoping stockThe term folding or telescoping
				stock means a stock that folds, telescopes, or otherwise operates to
				reduce the length, size, or any other dimension, or otherwise enhances the
				concealability, of a firearm.
								(F)Forward
				gripThe term forward grip means a grip located
				forward of the trigger that functions as a pistol grip.
								(G)Pistol
				gripThe term pistol grip means a grip, a thumbhole
				stock, or any other characteristic that can function as a grip.
								(H)Threaded
				barrelThe term threaded barrel means a feature or
				characteristic that is designed in such a manner to allow for the attachment of
				a firearm as defined in section 5845(a) of the National Firearms Act (26 U.S.C.
				5845(a)).
								(d)TerminationThis section shall not apply with respect
				to any weapon surrendered during a taxable year beginning more than 2 years
				after the date of the enactment of the Support Assault Firearms Elimination and
				Reduction for our Streets
				Act.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for subpart A of part IV of subchapter A of chapter 1 is amended by
			 inserting before the item relating to section 26 the following new item:
				
					
						Sec. 25E. Assault weapon turn-in
				credit.
					
					.
			(c)Effective
			 dateThe amendments made by this Act shall apply to taxable years
			 beginning after the date of the enactment of this Act.
			
